Citation Nr: 9901369	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to August 
1991.



This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the veterans claim of entitlement to a compensable 
evaluation for hemorrhoids.

Service connection for hemorrhoids was granted in a September 
1991 rating decision, and a noncompensable evaluation was 
assigned.  In October 1994, the veteran submitted a claim for 
an increased rating.  The RO, in a June 1995 rating decision, 
confirmed and continued the prior noncompensable evaluation.  
This noncompensable evaluation remains in effect and is the 
subject of this appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been obtained by the RO.

2.  Hemorrhoids are manifested by complaints of tenderness 
and severe anal pain; clinical findings include external 
hemorrhoids, one large, with developing thrombosis.

3.  Hemorrhoids have not rendered the veterans disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation of 10 percent for hemorrhoids have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.114, Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The veterans service-connected hemorrhoids are rated under 
the schedular criteria applicable to the digestive system.  
See 38 C.F.R. § 4.114 (1998).  Specifically, Diagnostic Code 
7336 (Hemorrhoids, external or internal) provides for a zero 
percent evaluation where there is evidence of mild to 
moderate symptomatology.  A 10 percent evaluation, the next 
higher, is warranted where there is evidence of large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue, and frequent recurrences.  A 20 percent 
evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

When after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Factual Background

The November 1994 VA examination reflects the veterans 
complaints of hemorrhoids which are often very tender, with 
occasional twice weekly periods of inflammation and severe 
anal pain secondary to the inflammation.  It also reflects 
the veterans reported history of multiple hemorrhoidectomies 
without any relief.

Physical examination found good sphincter tone and multiple 
external hemorrhoids, mainly at the three oclock, six 
oclock, and 10 oclock positions.  The veterans hemorrhoids 
were painful to palpation, but no blood was noted.

The recorded impression was external hemorrhoids, tender to 
palpation, with no thrombotic hemorrhoids noted.  The veteran 
was to continue to receive hemorrhoid care as before.  It was 
the examiners opinion that the veterans condition was not 
exacerbated from prior history.

The VA outpatient treatment records indicate that the veteran 
reported a history of thrombosed external hemorrhoids and 
sought treatment for these in May 1995.  Physical examination 
found a large, external hemorrhoid at the nine oclock 
position.  It was moderately tender, with developing 
thrombosis.  The assessment was external hemorrhoid, with 
developing thrombosis.  Conservative treatment was 
recommended in view of the veterans post-surgical history 
and improving symptoms.  

The veteran returned for follow up care one week later.  At 
that time, it was noted that the veterans hemorrhoid was 
large and external but generally improved.  There had been a 
decrease in both the size of the hemorrhoid and its 
tenderness.  

The assessment was external hemorrhoid.  Further follow up, 
in June, found the veterans external hemorrhoid to have 
improved on conservative management.  There was an external 
tag but no thrombosis and no swelling.  The assessment at 
that time was external hemorrhoid.

Analysis

Initially, the Board finds that the veterans claim of 
entitlement to an increased (compensable) evaluation for 
hemorrhoids is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veterans assertions concerning the severity of 
his service-connected hemorrhoids (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased (compensable) 
evaluation for his hemorrhoids is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the veterans hemorrhoids.  
The Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories.  The Board notes that the 
basic concept of the rating schedule is to compensate for 
present disability, not for past disability, potential future 
disability, or disability that is avoided by treatment.  
38 U.S.C.A. § 1155; see also Francisco v. Brown, supra.  As 
such, the evidence of record pertinent to the veterans 
current level of disability consists of a November 1994 VA 
examination and VA outpatient treatment records (dated from 
May to June 1995).

Upon review of the most current clinical evidence of record, 
the Board concludes that a 10 percent disability rating is 
warranted for the veterans hemorrhoids.

Specifically, the Board finds evidence to support the 
veterans contentions that his hemorrhoids are more than mild 
or moderate.  Here, the VA outpatient treatment records show 
that the veteran was treated for a large and thrombotic 
external hemorrhoid, subsequent to his November 1994 VA 
examination.  Those records also reflected a reported history 
of multiple hemorrhoids and surgeries, evidencing frequent 
recurrences.  Further, the record shows earlier statements by 
the veteran indicating multiple occurrences.  The Board finds 
such consistent reporting of medical history persuasive in 
this instance.

As discussed above, Diagnostic Code 7336 provides for a zero 
percent evaluation where there is evidence of mild to 
moderate hemorrhoids and a 10 percent evaluation where there 
is evidence of large or thrombotic hemorrhoids and frequent 
recurrences.  See 38 C.F.R. § 4.114.  The veteran is 
currently rated noncompensable.  Given the clinical evidence 
of at least one episode of a large or thrombotic hemorrhoid, 
subsequent to the November 1994 VA examination, coupled with 
the veterans consistent reports of multiple occurrences, the 
Board finds the veterans disability picture more nearly 
approximates the schedular criteria for a 10 percent 
evaluation.  See 38 C.F.R. § 4.7.

A higher evaluation of 20 percent, the maximum available, is 
not warranted, as there is no clinical evidence of secondary 
anemia or of fissures, nor has the veteran alleged otherwise.  
See 38 C.F.R. § 4.114, Diagnostic Code 7336.

Hemorrhoids have not rendered the veterans disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding a grant of entitlement to an 
evaluation in excess of the currently awarded 10 percent 
evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for hemorrhoids is granted, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.
- 2 -
